Citation Nr: 0325586	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  96-19 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right carpal tunnel syndrome.

2.  Entitlement to a rating in excess of 10 percent for right 
carpal tunnel syndrome on or after November 28, 2001.

3.  Entitlement to an initial compensable evaluation for 
onychomycosis, status post excision, left great toe.

4.  Entitlement to an initial compensable evaluation for 
migraine headaches.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from September 1973 to 
September 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) regional office (RO) in Denver, 
Colorado.  Jurisdiction over the veteran's claims was later 
transferred to the VA RO in Winston Salem, North Carolina.

In a September 1995 hearing officer's decision, the veteran 
was awarded a rating of 10 percent for left carpal tunnel 
syndrome.  In October 1995 the veteran indicated that he 
accepted the rating of 10 percent for left carpal tunnel 
syndrome.  That statement was accepted by the Board as a 
withdrawal of the appeal on that issue.

In May 2001, the Board remanded the issues that are the 
subjects of this decision to the RO for further development, 
including conduct of VA examinations.

In an April 2002 rating decision, the RO increased the rating 
of the veteran's disability from right carpal tunnel syndrome 
to 10 percent, effective from November 28, 2001.  The issue 
of entitlement to a rating higher than 10 percent for right 
carpal tunnel syndrome remains before the Board.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).


REMAND

The RO has rated the veteran's onychomycosis, status post 
excision of the left great toenail, under Diagnostic Code 
7819-5284.  Diagnostic Code 7819 is under 38 C.F.R. § 4.118, 
the schedule of ratings for the skin.  The Board notes that 
the regulations pertinent to the rating of skin disorders 
were revised effective August 30, 2002, see 67 Fed. Reg. 
49590-49599 (July 31, 2002). 

Under the revised regulation, Diagnostic Code 7819, benign 
skin neoplasm, provides that such disorders are rated as 
disfigurement of the head, face, or neck under Diagnostic 
Code 7800, scars under Diagnostic Codes 7801 through 7805, or 
impairment of function.  Diagnostic Code 7820 is new and 
provides that infection of the skin not listed elsewhere 
(including bacterial, fungal, viral, treponemal and parasitic 
disease are rated based on disfigurement of the head, face, 
or neck (Diagnostic Code 7800), scars (Diagnostic Codes 
through 7805), or dermatitis (Diagnostic Code 7806) depending 
upon the predominant disability.

During his testimony before the undersigned Member of the 
Board, the veteran stated that he had had recent treatment 
for right carpal tunnel syndrome, left great toe 
onychomycosis, and migraine headaches through VA medical 
facilities and from a private physician.  His representative 
requested that records of such treatment be obtained and 
considered in the Board's decision on these claims.

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2002).

Accordingly, this case is REMANDED for the following:


1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for right 
carpal tunnel syndrome, onychomycosis of 
the left great toe, and migraine 
headaches since January 1996, including 
treatment records from the VA medical 
centers in Salisbury and Asheville, North 
Carolina.  The RO should take all 
necessary steps to obtain any pertinent 
records that are not currently part of 
the claims folder and associate them with 
the claims folder.  

2.  The veteran should be afforded VA 
examinations to determine the degree of 
disability he has from the disorders that 
are the subjects of this appeal.  The 
claims folder should be made available to 
and reviewed by the examiner(s).  All 
indicated tests and diagnostic studies 
should be performed.  As to any 
disability identified that is associated 
with onychomycosis of the left great toe, 
the examiner should comment specifically 
the location and size of the areas of 
affected skin; whether the skin disorder 
affects function or causes limitation of 
motion; whether the skin disorder is 
ulcerative or manifested by exudation, 
crusting, exfoliation, or itching, and if 
so, the frequency and duration of such 
itching.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

4.  Thereafter, the RO should 
readjudicate these claims.  If any 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




